DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-6,10-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutch et al. (“Multiclass Object Recognition with Sparse, Localized Features”).
 As per claims 2,12 and 21, Mutch et al. discloses in figure 1 a computing method suitable for a neural network computation and inherently to be performed by a circuit.  The circuit would circuit comprise a pooling circuitry configured to receive from other circuitry a set of values (output from S1 Layer) that are computational outputs of a neural network layer; perform a particular pooling function (max pooling operation, see page 2, right column) on the set of values, the particular pooling function being used to pool one or more values in the set of values; and generate a pooled value (local max) based on the particular pooling function that is used to pool the one or more values in the set of values, and providing, by the pooling circuitry, the pooled value to other circuitry included in the vector computation unit to perform the neural network computations.  Mutch et al. does not specifically disclose the circuit comprising a vector computation unit.  However, since Mutch discloses the computation on image data which is in form of vector and matrix, and because the use of a vector computation unit for neural network and image  computations to speed up the processing is well-known in the art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a circuit comprising a vector computation unit to perform the neural network computation in order to reduce the processing time.
As per claims 3 and 13, Mutch et al. disclose page 2, right column, the set of values are obtained by applying a filter with normalized components to an image after converted to grayscale, and thus comprise normalized values, and the pooling circuitry comprises aggregation circuitry configured to: apply an aggregation function to one or more of the normalized values to generate the pooled value (local max), the aggregation function representing the particular pooling function that is used to pool the one or more values in the set of values.  
As per claims 4 and 14, Mutch discloses in figure 1 and page 2, right column, the aggregation function is operable to cause the pooling circuitry to return: a maximum, a minimum, or an average of the normalized values in the set of values; or a maximum, a minimum, or an average of a subset of the normalized values in the set of values.  
As per claims 5,15 and 18, the claimed feature that the particular pooling function is specified by a control signal received by the vector computation unit would have obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention because it is well-known to use control signasl to specify a particular function to be performed by a computing circuit.  
 As per claims 6 and 20, Mutch et al. discloses in figure 1 the pooling circuitry configured to: perform a pooling of an Mx N set of values (C1 Layer, e.g. 25x25) based on the particular pooling function, where M and N are respective integers that are each greater than or equal to one.  
As per claim 10, Mutch et al. discloses in figure 1 and page 2, right column, the set of values are filtered result, and thus comprises a vector of accumulated values (filtering result is accumulated values of products of inputs and filter coefficients) and the pooling circuitry generates the pooled value based on a particular pooling function that is specified by an obvious control signal received by the vector computation unit.  
As per claims 11 and 19, Mutch et al. suggests in the last paragraph of right column on page 2 the control signal specifies one or more parameters that are used by the pooling circuitry to pool the one or more values in the set of values, at least one parameter comprising a stride value (in steps of 5) for a particular neural network layer of the neural network.  

Claims 7-9 and 16-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182